KNOCH, District Judge.
This matter came on to be heard on motion of defendant to dismiss the action herein for wánt of jurisdiction over the person of the defendant.
The Court has had the benefit of argument of Counsel on written briefs, has studied the authorities to which counsel refer, and is fully informed in the premises.
Plaintiff contends. that service on defendant in New York City was properly made in compliance with section 17 of the Illinois Civil Practice Act (Ill.Rev. Stat. c. 110, sections 16 and 17) as the cause of action arose out of transaction of business in Illinois by defendant who has thus submitted to the jurisdiction of the courts of this State.
The facts are uncontroverted. The contract on which plaintiff bases its action was not entered into in Illinois. Al*278though an employee of defendant lives in Illinois, he is not alleged to have had any connection with the contract in question. No office or telephone listing of defendant is maintained here. A visit to plaintiff’s predecessor in Chicago by defendant’s vice-president a month prior to the date of the offer mailed to New York and allegedly there accepted, might be construed as preliminary negotiation. However, it is the conclusion of this Court that plaintiff’s contentions are not supported by the uncontroverted facts. It is ordered that defendant’s motion be and it is hereby allowed and this action is hereby dismissed.